


Exhibit 10.4
AMENDMENT NO. 3 TO
CINTAS CORPORATION
2005 EQUITY COMPENSATION PLAN


Cintas Corporation hereby adopts this Amendment No. 3 to the Cintas Corporation
2005 Equity Compensation Plan, as amended by Amendment No. 1 on October 20, 2009
and Amendment No. 2 on July 24, 2012 (the “Plan”), effective as of July 30,
2013. Words and phrases used herein with initial capital letters that are
defined in the Plan are used herein as so defined.
I.
The first sentence of Article 5 of the Plan is hereby amended in its entirety to
read as follows:
“This Plan shall terminate on October 18, 2018, unless terminated sooner by the
Board pursuant to Article 14.”
II.
The first sentence of Section 8.1 of the Plan is hereby amended in its entirety
to read as follows:
“The Committee may, in its discretion, grant one or more Restricted Stock Awards
to any Eligible Employee, Advisor, and/or Nonemployee Director, except that no
person shall receive during any 12-month period Restricted Stock Awards with a
Fair Market Value in excess of $5,000,000 as of the applicable Grant Date.”
III.
The first sentence of Section 9.1.1 of the Plan is hereby amended in its
entirety to read as follows:
“In addition to Restricted Stock Awards granted pursuant to Article 8, the
Committee may, in its discretion, grant Performance Awards to Eligible Employees
and Advisors, except that no person shall receive during any 12-month period
Performance Awards with a Fair Market Value in excess of $5,000,000 as of the
applicable Grant Date.”
IV.
Section 9.1.2 of the Plan is hereby amended in its entirety to read as follows:
“9.1.2      Criteria for Awards. The Committee may condition the grant or
vesting of a Performance Award upon the attainment of one or more, or a
combination, of the following specified performance goals (collectively,
“Performance Objectives”):
9.1.2.1     Profits (e.g., operating profit or income, EBIT, EBT, net income,
earnings per share, residual or economic earnings, or economic value added);
9.1.2.2 Cash Flow (e.g., EBITDA, operating cash flow, total cash flow, free cash
flow, residual cash flow or cash flow return on investment);
9.1.2.3 Returns (e.g., EPS, profits or cash flow returns on: assets, invested
capital, net capital employed, or equity);

        

--------------------------------------------------------------------------------



9.1.2.4 Working Capital (e.g., working capital divided by sales, days’ sales
outstanding, days’ sales inventory, and days’ sales in payables, or any
combination thereof);
9.1.2.5 Profit Margins (e.g., operating profit or gross profit divided by
revenues or value added revenues);
9.1.2.6 Liquidity Measures (e.g., debt-to-debt-plus-equity, debt-to-capital,
debt-to-EBITDA, total debt ratio, or EBITDA multiple);
9.1.2.7 Sales, Value Added Sales, Sales Growth, Cost Initiative and Stock Price
Metrics (e.g., revenues, revenue growth, new product sales growth, value added
sales, growth in value added sales, stock price appreciation, total return to
shareholders, sales and administrative costs divided by sales, sales per
employee, cost targets, expense or debt reduction levels); and
9.1.2.8 Strategic Initiative Key Deliverable Metrics (e.g., product development,
safety performance, strategic partnering, research and development, market
penetration, geographic business expansion goals, cost targets, customer
satisfaction, human resources, employee satisfaction, management of employment
practices and employee benefits, supervision of litigation and information
technology, increase in yield and productivity or goals relating to acquisitions
or divestitures of subsidiaries, affiliates and joint ventures).”
V.
A new Section 9.1.3 of the Plan is hereby added immediately following Section
9.1.2 to read as follows:
“9.1.3    Additional Considerations. The Performance Objectives may be described
in terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or of the Subsidiary, division,
department, region or function within the Company or Subsidiary in which the
Participant is employed. The Performance Objectives may be relative to the
performance of one or more other companies or subsidiaries, divisions,
departments, regions or functions within such other companies, and may be made
relative to an index of one or more of the performance criteria themselves.
With respect to a Performance Award to a Covered Employee that is intended to
satisfy the requirements for “qualified performance-based compensation” under
Section 162(m) of the Code (a “Qualified Performance-Based Award”), each such
Performance Objective shall define in an objective manner the extent to which
the Performance Objective for a Plan Year has been achieved. With respect to
Qualified Performance-Based Awards, the Committee may provide that any
Performance Objective may include or exclude objectivity determinable
adjustments. With respect to Qualified Performance-Based Awards, to the extent
such adjustments apply to a Performance Objective, they shall be prescribed in a
form and at a time that meets the requirements of Section 162(m) of the Code.
If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the Performance
Objectives unsuitable, the Committee may in its discretion modify such
Performance Objectives or any related minimum acceptable level of achievement,
in whole or in part, as the Committee deems appropriate and equitable, except in
the case of a Qualified Performance-Based Award (other than in connection with a
change in control) where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code.”

2
            

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, to record the adoption of this Amendment No. 3 to the Plan,
effective as of July 30, 2013, the undersigned, being duly authorized to act on
behalf of the Board of Directors of Cintas Corporation, has executed this
document this 30th day of July, 2013.


CINTAS CORPORATION






By: /s/ Thomas E. Frooman
    
Name: Thomas E. Frooman


Title: Vice President & Secretary - General Counsel



3
            